Citation Nr: 1746273	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a headache disability.

2.  Entitlement to a rating in excess of 10 percent for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1986 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2015 decision, the Board (in pertinent part) denied a higher rating for the Veteran's headaches and remanded the claim for a higher rating for the left wrist disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), thereby vacating the portion of the April 2015 Board decision that denied the claim for a higher rating for headaches.  The Board subsequently remanded that claim in February 2016, pursuant to the December 2015 JMPR.

In an April 2017 decision, the Board denied the claim for a higher rating for the left wrist disability; however, in the decision below, the Board vacates the earlier April 2017 decision.

The issues of higher ratings for headaches and a left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017). 

The Board remanded the appeal seeking a higher rating for a left wrist disability in April 2015.  After completing the requested development, in February 2016, the AOJ furnished the Veteran with a supplemental statement of the case.  In an April 2017 decision, the Board denied the Veteran's claim for a higher rating for his service-connected left wrist disability.  However, a careful review of the record shows that the April 2017 Board decision was issued prior to the Veteran's representative being offered an opportunity to submit an informal hearing presentation (IHP) or other written argument on that issue.  Significantly, the Veteran's representative was provided an opportunity and submitted written argument on the left wrist disability in September 2017.

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2017).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).

Accordingly, the April 2017 Board decision addressing the issue of entitlement to a rating in excess of 10 percent for a left wrist disability is vacated.

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  Granting vacatur results in the nullification of a previous Board decision, but does not, in and of itself, comprise a new Board decision on the merits of the original claim.  See Harms v. Nicholson, 489 F.3d 1377, 1379 (Fed. Cir. 2007).  Rather, the Board will reconsider the Veteran's claim as if the April 2017 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3) (2016).


REMAND

In February 2016, the Board remanded the issue involving a higher rating for the Veteran's headaches.  Although additional development was accomplished as a result of the remand, the AOJ did not readjudicate the claim prior to returning the matter to the Board for consideration.  Since readjuidcation by the AOJ was required in accordance with the remand instructions, the Board finds there has not been substantial compliance with the remand instructions as they pertain to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Consequently, the matter must be remanded.

The representative also asserts that a supplemental opinion is needed since additional medical records were obtained after the VA examination for headaches.  The treatment records referred to are VA treatment records from December 2015 to March 2016 that were received in March 2016.  Although these records were added to the claims file after the VA examination, the clinician noted in the March 2016 examination report that VA treatment records not in the claims file were nevertheless reviewed.  In light of this, the Board finds that there has been substantial compliance and a supplemental opinion is not needed.  Id.

Regarding the left wrist disability, the Board finds that additional development is needed.  Pursuant to the April 2015 remand, the Veteran underwent a VA examination.  The September 2015 examiner indicated that the Veteran's left wrist disability did not impact his ability to perform any type of occupational task to include lifting.  The Board finds the examination to be inadequate since the clinician offered no explanation as to why and the response was also inconsistent with evidence that the Veteran worked as a forklift driving and that his work aggravated his wrist.  See CAPRI records received October 2015 and February 2016.  The examiner also stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability, but did not offer an explanation to support the conclusion.  Notably, the examiner did not review any records when these opinions were offered.  Consequently, another examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record copies of VA treatment records pertaining to the Veteran's headaches and left wrist disability since March 2016.

2.  After additional treatment records are acquired, schedule the Veteran for a VA examination for his left wrist disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent complaints and findings should be reported in detail.

a) All range of motion testing must specifically address the amount of additional limitation that would be caused by the pain, flare-ups, weakness, incoordination, or lack of endurance.  

b) The examiner is also asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left wrist and the nonservice-connected right wrist.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c) The clinician should describe the impact and any limitations of the wrist disability on occupational functioning.  The clinician must provide a rationale for all opinions expressed.

d) If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why such an opinion cannot be offered.

3.  Lastly, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims on appeal for higher ratings for headaches and a left wrist disability.  If any benefit sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


